Citation Nr: 1023093	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2009, on appeal of a March 2006 rating 
decision of the Hartford, Connecticut regional office (RO) of 
the Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim and the Board remanded for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tuberculosis is inactive and stable.

2.  The Veteran has an obstructive ventilatory defect and has 
been diagnosed with asbestos-related pleural plaques and 
cardiomyopathy.

3.  The Veteran does not experience marked interference with 
employment or frequent periods of hospitalization due to 
tuberculosis.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
higher than 30 percent for tuberculosis.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6721 (2009).

2.  The criteria for referral for an extraschedular rating 
have not been met. 38 C.F.R. § 3.321(b)(1) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in December 2005, prior to 
adjudication, which informed him, generally, of the 
requirements needed to establish a claim of entitlement to an 
increased evaluation.  In accordance with VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional medical 
records were subsequently added to the claims file.

The Veteran was informed in a March 2006 letter as to how VA 
determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   Although he has not been advised of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability and the effect that his disability has on 
employment as well as the evidence necessary to establish a 
claim of entitlement to an increased evaluation under the 
specific diagnostic code assigned to his disability, the 
Board notes that, per Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009),  VCAA notice in a claim for increased rating 
need not be "veteran specific" or include reference to 
impact on daily life or rating criteria).  As such, the Board 
finds that the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) reported by the Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded VA examinations for his service-
connected tuberculosis in December 2005 and January 2010.  As 
noted above, this matter was remanded by the Board in October 
2009 for additional development, to specifically include the 
provision of another VA examination.  As that examination was 
provided in January 2010 and his claim was readjudicated in 
an April 2010 supplemental statement of the case, the Board 
finds that all actions and development directed in the 
October 2009 remand have been completed.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); and see Stegall v. West, 11 
Vet. App. 268 (1998).

After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA 
have been satisfied with respect to the issue decided herein.  
Further, the Board concludes that all available evidence 
pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Increased Rating Claim

The Veteran is claiming entitlement to an evaluation in 
excess of 30 percent for tuberculosis.  He was granted 
entitlement to service connection for tuberculosis in a 
November 1947 rating decision and assigned a 100 percent 
disability rating, effective June 1947.  By a September 1954 
rating decision, he was assigned a 50 percent disability 
rating effective February 1955 and a 30 percent disability 
rating effective February 1959.  His disability is rated 
under Diagnostic Code 6721 for tuberculosis for which 
entitlement was in effect prior to August 19, 1968 and which 
is pulmonary, chronic, far advanced, and inactive. 

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2009).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function are, 
however, expected in all instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Board notes that 38 C.F.R. § 4.96, governing the 
evaluation of respiratory disorders, was amended during the 
pendency of the Veteran's appeal, effective October 6, 2006.  
The revision provides that, when applying Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840- 6845, pulmonary 
function tests (PFTs) are required except in certain 
circumstances specified in 38 C.F.R. § 4.96(d).

The Veteran filed a claim of entitlement to an increased 
rating for tuberculosis in November 2005.  As such, pursuant 
to Hart, the following decision focuses on the evidence 
concerning the state of the Veteran's COPD from November 
2004.  Hart, 21 Vet. App. 505.

The general rating formula for inactive pulmonary 
tuberculosis, where entitlement was established prior to 
August 19, 1968, follows:

For two (2) years after date of inactivity, following 
active tuberculosis, which was clinically identified 
during service or subsequently, 100 percent; thereafter 
for four (4) years, or in any event, to six (6) years 
after date of inactivity, 50 percent; thereafter, for 
five (5) years, or to eleven (11) years after date of 
inactivity, 30 percent; following far advanced lesions 
diagnosed at any time while the disease process was 
active, minimum, 30 percent; following moderately 
advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment 
of health, etc., 20 percent; otherwise, 0 percent.  

The rating schedule specifies that the graduated 50 percent 
and 30 percent ratings and the permanent 30 percent and 20 
percent ratings for inactive pulmonary tuberculosis are not 
to be combined with ratings for other respiratory 
disabilities.  38 C.F.R. Part 4, Code 6701-6724, Note (2) 
(1996).  See also Pub. L. 90-493; 38 C.F.R. § 4.96 (2009).

Alternatively, effective October 7, 1996, inactive pulmonary 
tuberculosis may be rated on specific findings.  38 C.F.R. 
Part 4, Code 6731 provides that chronic, inactive pulmonary 
tuberculosis may be rated depending on examination specific 
findings, with residuals rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.

The general rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) follows:

Forced Vital Capacity (FVC) less than 50 percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy: 100 percent;

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 
to 55 percent predicted, or; maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation: 60 percent;

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 
to 65 percent predicted: 30 percent;

FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 
to 80 percent predicted: 10 percent;

Where the requirements for a 10 percent rating are not 
met: 0 percent. 

38 C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Codes 
6825-6833 (2009).

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 
percent;

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):	60 percent.

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent or; DLCO (SB) 56 to 65 percent 
predicted: 30 percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent or; DLCO (SB) 66 to 80 percent 
predicted: 10 percent;

Were the requirements for a 10 percent rating are not 
met: 0 percent. 

38 C.F.R. Part 4, including §§ 4.31, 4.97, Codes 6840-6845 
(2009).

Chronic bronchitis will be rated as follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy: 100 
percent;

FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):	60 percent;

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 
56 to 70 percent or; DLCO (SB) 56 to 65 percent 
predicted: 30 percent;

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent or; DLCO (SB) 66 to 80 percent 
predicted: 10 percent;

Were the requirements for a 10 percent rating are not 
met: 0 percent. 

38 C.F.R. Part 4, including §§ 4.31, 4.97, Code 6600 (2009).

Under the criteria in effect prior to August 19, 1968, the 
current 30 percent would be the maximum rating that could be 
assigned for the Veteran's inactive tuberculosis residuals.  
However, under the current alternative rating schedule, the 
residuals can be rated on the basis of pulmonary function 
tests results, as interstitial, restrictive, or obstructive 
lung disease.  All of these rating criteria require a 
substantial disability for the next higher rating, 60 
percent.  It must be kept in mind that service-connected 
disability ratings are based on average industrial impairment 
and the current 30 percent rating compensates a moderate 
impairment.  Thus, the disability must be significantly more 
than moderate to support a higher rating. 

A higher rating for interstitial lung disease requires FVC of 
50 to 64 percent predicted.  Restrictive and obstructive lung 
diseases require FEV-1 of 40 to 55 percent predicted or FEV- 
1/FVC of 40 to 55 percent.  In the alternative, all of the 
rating criteria provide a 60 percent rating where the DLCO 
(SB) is 40 to 55 percent predicted, or; there is a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.

The current claim was received in November 2005.  

June 2005 pulmonary function tests revealed FVC of 70 
percent, FEV1 of 82 percent, FEV1/FVC of 117 percent, and 
DLCO (SB) of 71.  The interpreting physician noted mild 
restrictive physiology and mildly impaired diffusing 
capacity.  June 2005 overnight oximetry showed desaturation 
to 88 percent.

The Veteran was seen in September 2005 for complaints of 
chronic cough and breathing difficult upon exertion.  The 
physician noted that he had asbestosis pleural plaques and a 
cardiac condition.  Additional oxygen was ordered for night-
time use.

A December 2005 VA examination revealed the presence of 
stable bilateral pleural plaques.  The examiner noted that 
the Veteran was receiving night-time oxygen treatment as a 
result of a cardiac condition, but his pulmonary status was 
stable.  Of particular note, the examiner observed that the 
Veteran's then-respiratory complaints of a worsening 
shortness of breath were attributable to a non-service-
connected cardiac disorder. 

In March 2006 the Veteran received a sleep study.  The 
results showed one (1) obstructive apnea and oxygen 
saturation averaging 97 percent.  Cardiac monitoring revealed 
sinus bradycardia.  The physician noted that the results were 
not explained by any sleep disorder.

A June 2006 treatment note observes arrhythmia and 
cardiomyopathy as well as continued use of home oxygen.  A 
June 2006 chest x-ray revealed a normal cardiac silhouette 
and bilateral lucencies in the bilateral, upper lungs that 
were described as consistent with emphysematous changes; 
pleural plaques were described as stable.  The chest 
radiograph was noted to show no new active cardiopulmonary 
disease and the interpreting physician noted no significant 
interval change since a September 2004 chest x-ray.

Ear oximetry in November 2006 showed saturation of 96 percent 
while sitting and 92 percent while walking.  An addendum 
observes that the Veteran could not recall being exposed to 
asbestos, but the physician diagnosed likely 
asbestosis/pleural plaques.  His medical history listed 
chronic cough and a mild decrease in physical activity.

A February 2007 treatment note states that the Veteran had 
experienced a disturbing cough for the past two (2) months.  
The physician spoke with the Veteran about the cough and 
informed him that the cough might be due to use of 
lisinopril, a medication prescribed by his cardiologist.  The 
physician noted that the Veteran's medical history included 
status post bilateral pneumothoraces in 1945 as treatment for 
tuberculosis, status post automatic implantable 
cardioverter/defibrillator, status post cholecystectomy, 
status post ventricular tachycardia, and current non-ischemic 
cardiomyopathy.

In March 2007, the Veteran was seen for a leg injury and an 
April 2007 follow-up note states that he was receiving 
chronic obstructive pulmonary disease oxygen treatment at 
home.

The Veteran's breathing capacity was evaluated in July 2007 
and he was noted to have mild restriction with air trapping 
and a moderate reduction in diffusion.

A September 2007 treatment note comments that the Veteran had 
frequently complained of chest discomfort, but not in 
specific regard to exertion.

The Veteran was seen in January 2008 for two (2) days of 
chest congestion.  The physician noted that he had probable 
prior asbestos exposure with resulting pleura; plaques as 
well as a previous history of tuberculosis.  The physician 
also observed that chest x-ray showed diaphragms retracted 
from fibrosis and a prominent right lower lung nodule.  

In March 2008 the Veteran was noted to have mild abnormal 
myocardial perfusion.  A November 2008 chest x-ray notes the 
existence of pleural plaques, but no superimposed acute 
disease.

In August 2009 the Veteran was seen for follow-up of 
asbestos-related pleural disease.  He reported that his 
dyspnea had been stable and he receives regular treatment for 
a cardiac condition.

September 2009 spirometry showed a mild obstructive 
ventilatory defect (by mildly reduced FEV1, 80 percent, and 
FEV1/FVC ratio, 121 percent) with slight air trapping and 
mildly impaired diffusing capacity without any significant 
change in flow rates following inhalation of bronchodilator.  
DLCO (SB) was 79 percent.  The physician noted that the test 
results indicated a possible variable extrathoracic upper 
airway obstruction and stated little difference between the 
current results and prior breathing evaluation except for 
flattening of flow-volume loop.

The Veteran was seen in October 2009 and reported that his 
dyspnea had been stable since his last visit and denied 
impairment in his exercise capacity.  He was noted to have a 
mild airway obstruction and a bronchodilator was added to his 
treatment plan.

In January 2010, the Veteran was afforded another VA 
examination.  The examiner noted review of both his service 
medical records and post-service medical treatment records, 
observing the history of cardiomyopathy, asbestosis, and 
tuberculosis.  The examiner noted that the results of prior 
pulmonary function testing/spirometry were consistent with 
mild obstruction, but stated that the Veteran's tuberculosis 
was inactive.  The examination report reflects that the 
Veteran reported experiencing shortness of breath which he 
attributed to tuberculosis.  

The examiner reviewed past chest x-rays and noted small 
bilateral pleural pulmonary nodules and bilateral calcified 
pleural plaques, compatible with prior asbestos exposure, but 
no pleural or pericardial effusions.  The examination of the 
Veteran was noted to be stable.  Ear oximetry revealed 
saturation of 96 percent while sitting and between 95 and 98 
percent while walking.

Following examination of the Veteran and the medical records, 
the examiner noted that pleural plaques and cardiomyopathy 
were not related to the Veteran's tuberculosis as was noted 
in December 2005, and that tuberculosis was inactive and did 
not require any treatment.  The examiner opined that the 
asbestos-related plaques and cardiomyopathy likely were the 
cause of the Veteran's functional impairment.

In March 2010 the Veteran noted at a follow-up appointment 
that he was experiencing increased dyspnea on exertion.

Based on the above medical history, pulmonary function tests 
do not show that the Veteran meets the criteria for a higher 
rating.  Specifically, his post-bronchodilator test results 
have never shown an FVC value of 50 to 64 percent predicted, 
or lower; an FEV-1 of 40 to 55 percent predicted, or lower; 
or FEV- 1/FVC of 40 to 55 percent, or lower; or a DLCO (SB) 
of 40 to 55 percent predicted, or lower.  Although the 
Veteran does require home oxygen treatment, the 2005 VA 
examiner noted that such treatment was necessary due to his 
cardiac condition and the 2010 VA examiner opined that his 
current functional impairment was a result of the (non-
tuberculosis related) pleural plaques and cardiomyopathy. 

The Board has considered the Veteran's description of his 
disability.  There is no doubt that he experiences difficulty 
with respiration.  However, the treatment record and results 
of the 2005 and 2010 VA examinations reflect that he requires 
treatment for his respiratory symptoms because of asbestos-
related pleural plaques and cardiomyopathy.  His tuberculosis 
is noted to be stable.  The preponderance of evidence 
establishes that, while there have been some variances in the 
Veteran's pulmonary function, his service-connected 
disability has not worsened. 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) as to whether staged 
ratings should be assigned.  However, as there is no basis 
for assigning an increased evaluation, there is no basis for 
assigning a staged rating.  There is no evidence that any of 
the criteria for a 60 percent or 100 percent evaluation for 
the Veteran's service-connected disability were met at any 
time.  The record does show evidence of asbestosis and of 
cardiovascular problems, but there is no competent medical 
evidence linking either condition to the Veteran's service-
connected tuberculosis residuals.  

Although the record reflects that the Veteran requires 
frequent medical treatment, including for respiratory 
symptoms, as noted above, his tuberculosis has not been found 
to be the cause of any current functional impairment.  
Further, the Veteran has not claimed, or produced any 
evidence, that the disability has caused marked interference 
with employment.  In addition, no medical professional has 
indicated that the disability has contributed to an inability 
to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  This is another way of 
saying the Veteran's existing ratings assigned for his 
disabilities contemplate there will be some employment 
impairment.  Although his disabilities may interfere with his 
ability to work, such impairment is already contemplated by 
the applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for tuberculosis is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


